Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
        Nos. 04-19-00276-CR, 04-19-00277-CR, 04-19-00278-CR & 04-19-00279-CR

                           EX PARTE Christopher DAVILA

                From the 227th Judicial District Court, Bexar County, Texas
         Trial Court Nos. 2019CR3859, 2019CR3712, 2019CR3713 & 2019CR3860
                    Honorable Andrew Wyatt Carruthers, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 11, 2019.


                                            _____________________________
                                            Sandee Bryan Marion, Chief Justice